Case 17-24861 Docé6/ Filed 03/16/20 Page 1 of 3

 

Fill in this information to identify your case:

 

 

Debtor 1 Carl John Lang

First Name Middle Name Last Name
Debtor 2 Karen Sue Lang
(Spouse if, filing) First Name Middte Name Last Name

United States Bankruptcy Court forthe: DISTRICT OF MARYLAND

 

Casenumber 1417-24861
(if known) (J Check if this is an
amended filing

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 42115

If you are an individual filing under chapter 7, you must fill out this form if:
I creditors have claims secured by your property, or

a you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

lf two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

 

 

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditors Chase Home Finance CO) Surrender the property. No
name: C) Retain the property and redeem it.
_ C] Retain the property and enter into a C1 Yes
Description of 947 Thompson Blvd Essex, MD Reaffirmation Agreement.
property 21221 Baltimore County IB Retain the property and [explain]:
securing debt: keep paying
Creditors Consumer Portfolio Services I Surrender the property. HI No
name: O Retain the property and redeem it.
- C] Retain the property and enter into a C1 Yes
Description of 2009 Dodge Ram 1500 98000 Reaffirmation Agreement.
property miles C1 Retain the property and [explain]:

securing debt:

 

 

Creditors OneMain Financial §§ Surrender the property. C1 No
name: (1 Retain the property and redeem it.
- . C] Retain the property and enter into a MB Yes
Description of 1999 Ford $150 160000 miles Reaffirmation Agreement.
property CO Retain the property and [explain]:
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 17-24861 Docé6/ Filed 03/16/20 Page 2of3

Debtor1 Garl John Lang
Debtor2 Karen Sue Lang

securing debt:

Case number (itknown) 17-24861

 

 

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Will the lease be assumed?
Lessor's name: O No
Description of leased

Property: 0 ves
Lessor's name: CO No
Description of leased

Property: O Yes
Lessor's name: O No
Description of leased

Property: C] Yes
Lessor's name: 1 No
Description of leased

Property: O] Yes
Lessor's name: C] No
Description of leased

Property: CO Yes
Lessor's name: C No
Description of leased

Property: C1 Yes
Lessor's name: CO No
Description of leased

Property: CO Yes
Sign Below

 

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

X = /s/ Carl John Lang

X Is! Karen Sue Lang

 

 

Carl John Lang
Signature of Debtor 1

Date March 16, 2020

Karen Sue Lang
Signature of Debtor 2

Date March 16, 2020

 

 

Official Form 108

Software Copyright (c) 1996-2020 Best Case, LLC

Statement of Intention for Individuals Filing Under Chapter 7 page 2

- www.bestcase.com Best Case Bankruptcy
Case 17-24861 Docé6/ Filed 03/16/20 Page3of3

UVnlted States Baukrupicy Court

 

 

 

District of Maryland
Carl John Lang
Inve Karen Sue Lang Case No, 17-24861
Debtor(s) Chapter 13
CERTIFICATE OF SERVICE

I hereby certify that on March 16, 2026 a copy of Statement of Intention for Individuals Filing Under Chapter 7
was served electronically by the Court's CM/ECF system on the following: a. aswel

 

 

 

 

® Charles R. Goldstein trustee@3cubed-as.com, MD13@ecftbis.com = :
e Amy Kline akline@thecreditorsfirm.com, ab.kline@yahoo.com;legal@thecreditorsfirm.com
© Scott Elliot Nadel  scotinadel@lojnlaw.com, jeff@lojnlaw.com

e Joshua Welborn  bankruptcymd@mwe-law.com, bankrupteymd@ecfinforuptcy.com

l hereby further certify that on the March 16, 2020 a copy of the Statement of Intention for Individual Filing
Under Chapter 7was also by regular United States mail to :

Chase Home Finance

C/O Jessica M. Horton, Esquire OneMain Financial
McCabbe Weisberg & Conway LLC P.O. Box 278
312 Marshall Avenue - Suite 800 Wilmington, OH 45177-0278

Laurel, MD 20707-4808

Consumer Portfolio Services
P.O. Box 57071
Irvine, CA 92619-7071

isi Marc A. Appel
Marc A. Appel 10592

Waldman, Grossfeld, Appel & Baer, P.A.
455 Main Street

Reisterstown, MD 21136
443-712-2529Fax:443-712-2538

mappel7@aol.com

 

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestease.com Best Case Bankruptcy

 
